DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a method of upcycling vehicle exterior waste, but does not disclose any upcycling step or relation to a vehicle. The scope of the claim is therefore unclear and indefinite. 
Since claims 2-5 depend from claim 1, they contain essentially the same subject matter and are rejected for the same reasons. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Zhao CN 106622202 A.
With respect to claim 6, the Zhao CN 106622202 A reference discloses (Examples and claims) a composition, comprising:  20reduced graphene oxide sheets and/or plates (film); 10 to 50 wt.%, based on total composition weight, of TiO2 particles dispersed in and/or on the reduced graphene oxide sheets and/or plates, wherein at least a portion of the graphene oxide is decorated with carbon dots, and wherein the TiO2 particles comprise TiO2 in anatase phase.  
Claim(s) 6-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Islam U.S 2018/0229219 A1.
Claims 6-20 are anticipated by the Islam reference in the disclosure and claims a composition, comprising:  20reduced graphene oxide sheets and/or plates (film); 10 to 50 or 90-50 wt. %, based on total composition weight, of TiO2 particles dispersed in and/or on the reduced graphene oxide sheets and/or plates, wherein at least a portion of the graphene oxide is decorated with carbon dots, and wherein the TiO2 particles comprise TiO2 in anatase phase.  Paragraph 0028 photocatalytic degradation of methylene blue dye for samples containing dye alone, titania P25 particulates, SWCNT aerogels, TiO.sub.2/SWCNT aerogel composites, and TiO.sub.2/SWCNT aerogel composites in fresh 0.02 nM dye (Methyl Blue) solution under visible-light irradiation (λ>420 nm) after adsorption-desorption equilibration in the dark for 24 hours. A density of the co-catalyst nanoparticles in the aerogel composite is typically between 0.1 mg/ mL and 1 mg/mL or between 0.3 mg/mL and 1 mg/mL (0039, 0046). The photocatalyst nanoparticles have an average diameter in a range between 1 nm and 10 nm. An average diameter of the pores is between 1 nm and 10 nm, wherein a density of the composite is between 36 mg/mL and 500 mg/ml, wherein a density of the photocatalyst nanoparticles in the composite is between 26 mg/ mL and 390 mg/mL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/               Examiner, Art Unit 1774